EXHIBIT (a)(4) USE THIS FORM ONLY IF YOU DESIRE TO CANCEL A PREVIOUSLY MADE ELECTION TO EXERCISE YOUR CASH ELECTION RIGHT. COMMUNITY BANKS, INC. NOTICE OF CANCELLATION OF ELECTION If you previously elected to exercise your cash election right with respect to options to purchase shares of Community common stock, par value $5.00 per share, granted pursuant to Community’s stock option plans and you would like to cancel or change your election, you must complete, sign, and return this Notice by mail or courier to Community Banks, Inc., Richard Soulies, Senior Vice President, Director of Human Resources, 777 East Park Drive, Harrisburg, PA 17111.Notices may also be faxed to Mr. Soulies at 717-564-0878. To be effective, this Notice must be received by Community before the expiration of the cash election period, which is scheduled to expire at 5:00p.m. Harrisburg, Pennsylvania time, on November 14, 2007. The cash election right is described in a letter to option holders from Community dated October 16, 2007 (the “Notice Letter”) and in accompanying materials. If you have questions regarding this Notice or the process for returning this Notice, please call Richard Soulies at 717-920-5821. To Community Banks, Inc.: I previously received the Notice Letter along with other materials, including the Stock Option Cancellation Agreement and an Optionee Statement. I signed and returned the Stock Option Cancellation Agreement in which I elected to exercise the cash election right to cancel one or more of my outstanding Community options in exchange for cash. I now wish to withdraw and cancel my election with respect to options granted on one or more grant dates, as I have indicated below. I understand that by signing this Notice and delivering it pursuant to the instructions provided, I will be withdrawing and canceling my election to exercise the cash election right with respect to my options indicated below. I have read and I understand all of the terms and conditions of the cash election right. I understand that in order to cancel my cash election right that I previously accepted, I must sign and deliver this Notice pursuant to the instructions above so that it is received by Community by 5:00p.m. Harrisburg, Pennsylvania time, on November 14, 2007.
